82242: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01436: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82242


Short Caption:SINCLAIR VS. DOUGLAS CTY.Court:Supreme Court


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 2019-CV-00333Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/22/2020 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKarin SinclairCarolyn Tanner
							(Tanner Law & Strategy Group, Ltd.)
						


AppellantSinclair Family Farm, Inc.Carolyn Tanner
							(Tanner Law & Strategy Group, Ltd.)
						


RespondentDouglas CountyCharles L. Burcham
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						


RespondentDouglas County Board of County CommissionersCharles L. Burcham
							(Thorndal Armstrong Delk Balkenbush & Eisinger/Reno)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/21/2020Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


12/21/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-46076




12/21/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-46078




12/22/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)20-46182




12/24/2020Filing FeeFiling Fee Paid. $250.00 from Carolyn E. Tanner.  Check no. 1176. (SC)


12/30/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-46968




12/31/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. (SC)20-47014




01/05/2021Notice/IncomingFiled Appellant's Proof of Service for Docketing Statement. (SC)21-00220




01/11/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-00820




01/12/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-00947




01/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/28/20.  To Court Reporter: Unknown. (SC)21-01966




04/13/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  April 26, 2021.  (SC)21-10604




04/21/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)21-11525




04/27/2021Order/ProceduralFiled Order Granting Motion. Appellants' opening brief and appendix due: May 10, 2021. (SC)21-12035




05/06/2021AppendixFiled Joint Appendix. Vols. 1-4. (SC)21-13097




05/06/2021AppendixFiled Joint Appendix. Vols.. 5-8. (SC)21-13099




05/06/2021AppendixFiled Joint Appendix. Vols. 9-12. (SC)21-13100




05/06/2021AppendixFiled Joint Appendix. Vols. 13-16. (SC)21-13102




05/06/2021AppendixFiled Joint Appendix. Vols. 17-20. (SC)21-13103




05/06/2021AppendixFiled Joint Appendix. Vols. 21-24. (SC)21-13104




05/06/2021AppendixFiled Joint Appendix. Vols. 25-28. (SC)21-13106




05/06/2021AppendixFiled Joint Appendix. Vol. 29. (SC)21-13105




05/07/2021BriefFiled Appellants Opening Brief. (SC)21-13220




05/11/2021BriefFiled Appellant's Amended Opening Brief. (SC)21-13453




06/04/2021MotionFiled Stipulation for Extension to File Respondents' Answering Brief. (SC)21-16011




06/04/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date July 7, 2021. (SC)21-16025




07/01/2021BriefFiled Respondents' Answering Brief. (SC)21-18976




07/01/2021AppendixFiled Respondents' Supplemental Appendix. Vol. 1. (SC)21-18977




07/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: August 16, 2021. (SC)21-22169




08/16/2021BriefFiled Appellant's Reply Brief. (SC)21-23948




08/17/2021Case Status UpdateBriefing Completed/To Screening. (SC)


01/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-01435




01/13/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP22 - AS/EC/KP. (SC)22-01436





Combined Case View